Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/20/2022.  These drawings are Acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9 & 11 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Shirosugi (WO2015099065A1) with references made to the attached machine translation.

In regard to claim 1: (Currently amended) 
A switching device for a coil (Figs. 11-15 Items 660 & 630) the switching device comprising (Figs. 11-15 Items 660):
an input connection configured to connect to a coil (Figs. 11-15 Items 660 & 630 i.e. input) electronics system (Figs. 11-15 Items 120, 660, 630, & 220) and/or to a resonant circuit capacitor (Figs. 11-15 Item 1271 i.e. all circuit is electrically connected  and there is an or limitation);  
an output connection, configured to connect to an end of the coil (Figs. 11-15 Items 660 & 631 i.e. output) and/or to a resonant circuit capacitor (Figs. 11-15 Items 1270, 630, 631 & 1271 or 661 or 662)
comprising a switch (Figs. 11-15 Item 663) and an impedance connected in parallel (Figs. 11-15 Item 661), the disconnecting device  (Figs. 11-15 Item 660)  being switchable between an on-state  (Figs. 11-15 Item 663 i.e. closed state) and an off- state (Figs. 11-15 Item 663 i.e. open state)[[;]] using the switch (Figs. 11-15 Item 663), wherein in the on-state (Figs. 11-15 Item 663 i.e. closed state), the disconnecting device  (Figs. 11-15 Item 660) is configured to connect the input connection and the output connection  to an on-impedance (Figs. 11-15 Item 660 & 662 i.e. when closed 662 is charged along with 661) when the switch is closed (Figs. 11-15 Item 660 & 662 i.e. when 663 is closed 662 is charged along with 661 thereby lowering the resonance frequency), [[;]] wherein
is configured to connect the input connection and the output connection to an off-impedance (Figs. 11-15 Item 663 i.e. open state & “off impedance” corresponds to the capacitance of the capacitor 662)[[;]] determined by the impedance connected in parallel when the switch is open (Figs. 11-15 Item 660 & 661 i.e. when 663 is opened 661 is charged alone thereby lowering the overall capacitance and increasing the resonance frequency), wherein 
the off-impedance (Figs. 11-15 Item 663 & 662 i.e. open state) has an increased value  (Figs. 11-15 Item 663 & 662 i.e. lower capacitance value equals a higher “increased” resonance frequency value e.g. 13.56 MHz for communications)  plus 662 i.e. in closed state the larger combined capacitance value equals a lower resonance frequency e.g. 6.78MHz for power transfer)  [[;]]
, permitting a current flow between the input connection and the output connection (Figs. 11-15 Items 630, 660, 661 & 220 i.e. current flows through capacitor 661 to power supply circuit when switch is in open state)
while damping an external signal of a definable frequency (Figs. 11-15 Items 630, 660, 240 & 671 i.e. detection circuit 240 detects power, opens switch 671 and closes switch 663 reducing interference in combination with the two coils resonating at different frequencies)that couples into the coil (Figs. 11-15 Item 660 & Par. [72] i.e. 631 and 632 resonate at a frequency used for WPT and can perform non-contact power reception without interference by the wireless communication antenna 631, therefore the communication signal is the external signal) so as to reduce undesirable oscillations of the coil (Figs. 11-15 Item 630 i.e. having the coils resonating at different frequencies thereby reduces the interference, and communication with less deterioration in sensitivity becomes possible).  

In regard to claim 2. (Currently amended)
The switching device according to claim 1, wherein the off-impedance damps interference with a frequency 



In regard to claim 3. (Currently amended)
The switching device  according to claim 1, wherein the switching between the on-state and the off-state is coupled to the switching of the 

In regard to claim 4. (Canceled)

In regard to claim 5. (Currently amended)
The switching device according to claim [[4]]1, wherein the impedance connected in parallel is at least an impedance selected from the group of impedances consisting of:  an effective impedance; -28-WO 2020/002229PCT/EP2019/066662  a blind impedance;  a resistance;  a capacitor;  a capacitance;  a parasitic element;  a parasitic capacitance; and  a coil (Figs. 11-15 Item 661).  

In regard to claim 6. (Previously presented)
The switching device according to claim 1, wherein the disconnecting device  is a transformer (Figs. 11-15 Item 663 i.e. interpreted switch as a transformer).  

In regard to claim 7. (Currently amended)
The switching device according to claim 1, further comprising:  a control unit; configured to directly and/or indirectly detect 



In regard to claim 9. (Previously presented)
A resonant circuit comprising:  a switching device according to claim 1;  a coil and;  a coil electronics system; wherein the coil, with a first coil connection, is connected to a first connection of the coil electronics system via the switching device wherein the coil, with a second coil connection, is connected to a first connection of the coil electronics system (Figs. 11-15 Items 630, 631, 660, 220, 210 & 1272 & Par. [72] i.e. all electronically connected).  

In regard to claim 11. (Currently amended) 
A method of switching a switching device according to claim 1, the method comprising: detecting . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirosugi (WO2015099065A1).

In regard to claim 8. (Previously presented)
Shirosugi discloses the switching device  according to claim 7, wherein the control unit  is configured to switch the disconnecting device (Figs. 11-15 Items 240 & 660 i.e. control unit determines when to send signal).  
However, Shirosugi does not explicitly disclose that the control unit switches the disconnecting device in order to carry out a test.  
It would have been an obvious matter of design choice at the time of filing of the invention to have the control unit switch the disconnecting device in order to carry out a test as doing so is not a technical feature and the control element of Shirosugi is already able to cause the switch to switch thereby performing equally well.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirosugi (WO2015099065A1) in view of Ichikawa (US 2016/0311337).

In regard to claim 10. (Previously presented) 
Shirosugi discloses the resonant circuit according to claim 9 (Figs. 11-15 Items 630, 631, 210 & 1272 & Par. [72] i.e. all electronically connected).  
However, Shirosugi does not explicitly disclose that the resonant circuit is arranged in a CPM and/or in a GPM of an inductive charging system.  
Ichikawa teaches a resonant circuit arranged in a CPM and/or in a GPM of an inductive charging system  (Figs. 1 & 2 & Par. [0035]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have combined the known switching device of Shirosugi with the known teaching of Ichikawa as doing so would have yielded the obvious results of an increase in product placement and monetary gains (Ichikawa: Figs. 1 & 2 & Par. [0035]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirosugi (WO2015099065A1) in view of Day (US 2014/0021958).

In regard to claim 12. (Currently amended) 
Shirosugi discloses the switching device for a coil of claim 1.  
However Shirosugi is vague in its disclosure of a method of testing an impedance-sensitive system with a switching device according to claim 1,  the method comprising: -29-WO 2020/002229PCT/EP2019/066662 switching the disconnecting device into the on-state configured to permit transmission of energy via a coil; implementing a first measurement with the impedance-sensitive system; switching the connecting device into the off-state configured to permit damping of an external signal that couples into the coil so as to reduce undesirable oscillations of the coil; implementing a second measurement with the impedance-sensitive system; comparing the results of the first measurement and the second measurement; verifying the comparison with a target specification   and; displaying the correct function and/or a malfunction depending on the verification.
Day teaches a method of testing an impedance-sensitive system with a switching device (Fig. 2b Item 32 & Par. [0022] i.e. monitor the operation of the switching device 32 and therefore detect potential faults),  the method comprising: -29-WO 2020/002229PCT/EP2019/066662 
switching the disconnecting device into the on-state; implementing a first measurement with the impedance-sensitive system (Figs. 2b, 3 Item 32 & Pars. [0022-0023] i.e. the switching device 32 moves to the second, i.e. closed, position B shown in dotted line, the switching device 32 engages the resistor 42. This results in a current I.sub.R flowing through the resistor 42 as long as the switching device 32 remains in the second position B, and thus in an increase in the solenoid current feedback I.sub.F); 
switching the connecting device into the off-state (Fig. 2b Item 32 & Par. [0022] i.e. open position A); 
implementing a second measurement with the impedance-sensitive system (Fig. 2b Item 32 & Par. [0022] i.e. measurements made while in open position A); 
comparing the results of the first measurement and the second measurement (Par. [0029] i.e. comparison module 44 identifies a momentary peak current during the transition from position A to position B or vice versa= comparing the first and second measurement); verifying the comparison with a target specification (Par. [0029] i.e. module 44 may compare peak current to a predetermined threshold) and; displaying the correct function and/or a malfunction depending on the verification (Par. [0029] i.e. module 46 may identify that a fault has occurred).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have combined the known switching device of Shirosugi with the known feedback system of Day as doing so would have yielded a known and predictable method of testing all types of disconnecting apparatuses.  
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.  Applicant has argued that the cited portions of Shirosugi failed to disclose the newly amended claim 1 and subsequent dependent claims should be allowable.  Examiner would like to emphasize that the reference is to be taken in its entirety, and upon further review and understanding of the claimed invention as a result of the amendment, Examiner is of the opinion that the Shirosugi reference anticipates claims 1-3, 5-7, 9 & 11 as clarified above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *Please See attached form PTO-892*.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
7/14/2022